Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 1 of 31

Jess M. Krannich (Utah Bar No. 14398)

MANNING CURTIS BRADSHAW & BEDNAR PLLC
136 East South Temple, Suite 1300

Salt Lake City, UT 84111-1180

Tel: (801) 303-0034

Fax: (801) 364-5678

jkrannich@me2b.com

Gabriel E. Bedoya (Pro Hac Vice)
HONIGMAN LLP

660 Woodward Avenue

2290 First National Building
Detroit, MI 48226-3506

Tel: (313) 465-7254
gbedoya@honigman.com

Attorneys for Plaintiff AAAG-California, LLC

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF UTAH

 

AAAG-CALIFORNIA, LCC, FIRST AMENDED COMPLAINT AND
JURY DEMAND
Plaintiff,

Civil No. 2:20-cv-00026-HCN
Vv.

ABDUL R. KISANA; JACK METCALF; | 1Ud8* Howard C. Nielson, Jr.

SPECIALIZED SALES AND LEASING,
LLC; and LUXURY AUTO GROUP, LLC,

Defendants.

 

 

Plaintiff AAAG-California, LLC (“AAAG” or “Plaintiff’), through its undersigned
counsel of record, hereby brings its First Amended Complaint and Jury Demand against
Defendants Abdul R. Kisana (“Kisana”), Jack Metcalf (“Metcalf’), Specialized Sales and Leasing,
LLC (“Specialized Leasing”), and Luxury Auto Group, LLC (“Luxury Auto”) (collectively

“Defendants”) and alleges and states as follows:

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 1 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 2 of 31

INTRODUCTION

1. Plaintiff AAAG runs an auto auction company in Southern California, selling used
luxury vehicles to auto dealers headquartered throughout the country.

2. AAAG also provides a venue for sellers to auction their vehicles.

3. Although AAAG may pay the seller for the vehicle to be auctioned, the vehicle’s
title is only transferred to the auction’s buyer upon AAAG’s receipt of payment from the buyer.

4, Depending on the frequency and magnitude with which an auto dealer purchases
vehicles at AAAG’s auctions, AAAG provides certain dealers the privilege to process their
payments with greater flexibility.

5. Yet, regardless of the buyer’s payment term, AAAG never provides the auction’s
buyer with the vehicle’s title until the buyer has processed the full payment to AAAG.

6. Defendant Kisana has been purchasing vehicles from AAAG since 2018.

7. Based on the frequency and magnitude of Kisana’s purchases, Kisana was granted
status as a “privileged” dealer, who was afforded greater flexibility in paying for the vehicles
Kisana purchased at auction.

8. Although at times AAAG suspended Kisana from making additional purchases
until he paid for all vehicles he had agreed to purchase, in full, Kisana had always satisfied his
obligations to AAAG and accordingly remained a privileged dealer.

9. Still, AAAG never once provided Kisana with titles to the vehicles purchased until

Kisana had processed the full payment to AAAG.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 2 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 3 of 31

10. At the end of 2019, Kisana radically altered his behavior as a privileged dealer,
when he refused to pay the $2 million balance he had outstanding following his agreement to
purchase approximately 58 vehicles at AAAG’s auctions.

11. Instead, Kisana misrepresented his ability to pay the outstanding sum, defrauding
AAAG into granting Kisana possession of 58 vehicles, while Kisana then failed to pay the amount
that he contractually owed.

12. At the end of December 2019, AAAG determined that Kisana had relied on the
assistance of a now-former employee at AAAG, who shipped the titles of the vehicles to Kisana’s
dealership in Salt Lake City, Utah—without the knowledge or authorization of AAAG.

13. Kisana and, upon information and belief, his agent Defendant Jack Metcalf, were
aware that title was sent to Specialized Leasing, without AAAG’s approval. Indeed, upon
information and belief, Kisana and Metcalf knew that payment had yet to be processed for the
vehicles when Defendants improperly obtained the titles to those vehicles.

14, Nevertheless, in wrongful possession of the vehicles and their titles, Defendants
converted AAAG’s property, retailing some of the vehicles to consumers throughout the country.

15. Although originally in possession of 58 of AAAG’s vehicles as of December 2019,
Defendants have since returned fifteen vehicles to AAAG in December 2019 and January 2020,
including five returned only after Plaintiff had initiated this litigation.

16. Defendants have nevertheless refused to return and/or pay for 43 vehicles taken

from AAAG, which Defendants have instead converted along with their stolen titles.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 3 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 4 of 31

17. AAAG accordingly requests that the Court order the return of all 43 vehicles that
Defendants have converted or, in the alternative, order Defendants to pay AAAG the full value of
the vehicles, worth approximately $2 million.

18. | AAAG also requests that the Court impose a constructive trust with the proceeds
of Defendants’ wrongful and illegal re-sale of the stolen title documents, to which AAAG has an
equitable interest, in order to prevent Defendants’ unjust enrichment.

19. AAAG further requests that the Court freeze Defendants’ assets and enjoin
Defendants from further dissipating AAAG’s property.

20. AAAG also requests that the Court appoint a receiver for the purpose of entering,
taking possession, managing, and protecting certain assets, including taking possession of and
operating two automotive dealerships in Salt Lake City, Utah.

21. AAAG finally requests that the Court grant AAAG any other relied that the Court
deems just and proper.

PARTIES, JURISDICTION, AND VENUE

22. ~~ Plaintiff AAAG-California, LLC is a California limited liability company, which
operates three auto dealer auction locations in Southern California.

23, Defendant Abdul R. Kisana is the owner of Specialized Sales Leasing, LLC and
Luxury Auto Group, LLC. Upon information and belief, Kisana is a resident of Utah.

24. Upon information and belief, Defendant Jack Metcalf is a resident of Utah and was

at all relevant times an agent of Kisana and Specialized Sales and Leasing, LLC.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 4 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 5 of 31

25. Defendant Specialized Sales and Leasing, LLC is a Utah limited liability company
with its principal place of business in Salt Lake City, Utah. At all relevant times, Specialized
Leasing was owned by Kisana.

26. Luxury Auto Group, LLC is a Utah limited liability company with its principal
place of business in Salt Lake City, Utah. At all relevant times, Luxury Auto was owned by
Kisana.

27. This Court has jurisdiction under 28 U.S.C. § 1332(a)(1), because the matter in
controversy exceeds $75,000 and the parties are citizens of different states.

28. Venue is proper under 28 U.S.C. § 1391(b)(L) because Defendants resides in the
state in which this Court is located.

GENERAL ALLEGATIONS

A. AAAG and Kisana Have Done Business Since 2018

29. AAAG is an auto auctioneer that operates out of three locations in Southern
California.

30. The auction location at issue is in Thousand Oaks, California (“Thousand Oaks
Location”).

31. Although AAAG regularly pays the seller for the vehicle to be auctioned, the
vehicle’s title is only transferred from the seller to the auction’s buyer upon AAAG’s receipt of
payment from the buyer.

32. Depending on the frequency and magnitude with which an auto dealer purchases

vehicles from AAAG’s auctions, AAAG exercises the discretion to provide the dealer with a

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 5 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 6 of 31

privilege or “Trusted Status,” through which it may process its payments to AAAG with greater
flexibility.

33. Dealers with Trusted Status may take possession of the vehicles, but the
corresponding titles are never sent to any buyer until the buyer’s final payment to AAAG has
cleared.

34. | Whena dealer with Trusted Status has an outstanding balance, an AAAG employee
responsible for collections (“Collections Operations Assistant”) contacts that dealer and arranges
for payment.

35. The Collections Operations Assistant is also responsible for sending the title to the
dealer once a check has been deposited, payment has been logged in AAAG’s system, and AAAG
has confirmed that the dealer’s payment cleared. (AAAG Process Training Manual, “Issuing Out
Titles”, attached as Exhibit A).

36. Again, a Collections Operations Assistant would only contact a dealer with Trusted
Status to arrange for payment on vehicles that were outstanding and would only send titles once
the payment process was complete.

37.  Kisana is an auto dealer based in Salt Lake City, Utah.

38. | Kisana owns two dealerships, Specialized Leasing and Luxury Auto, both of which
are based in Utah.

39,  Kisana is a sophisticated dealer in the auto sales industry and has been in the
business for almost ten years.

40.  Kisana is known by auctioneers for his purchase of large amounts of inventory and

his expansive presence in the regional market.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 6 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 7 of 31

41.  Kisana has also gained notoriety through advertising among professional athletes
based in Salt Lake City, Utah, as well as with the Sundance Film Festival.

42. Kisana first began purchasing vehicles from AAAG in early 2018, and, after
cultivating a reputation of buying a significant amount of vehicles—and always paying off his
balances—AAAG granted Kisana Trusted Status.

43. In 2018, Kisana purchased and paid for $4,000,000.00 in total inventory from
AAAG.

44, In 2019, Kisana continued his pattern of large purchases, buying $4,000,000.00 in
vehicles through August 24, 2019.

45.  Asof August 25, 2019, Kisana had paid his outstanding balance and was authorized
by AAAG to continue purchasing vehicles at auction.

B. Kisana Rapidly Accumulated a Significant Balance with AAAG

46. Between August 26, 2019 and October 31, 2019, Kisana bought 58 vehicles from
AAAG.

47. Throughout this time period, AAAG’s Collections Operations Assistant Milagros
Cossyleon Tapia (“Tapia” or “Mila’”) was in frequent contact with Kisana to arrange for his
outstanding payments.

48. _ Kisana allegedly informed Tapia that he needed more time to process payment
because “money was tight,” since he was apparently attempting to purchase an auto dealership
franchise in Salt Lake City, Utah.

49, Tapia informed AAAG management that Kisana had nevertheless assured her that

he would soon pay his outstanding balance.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 7 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 8 of 31

50. In reality, Kisana did not process payment for any vehicles between August 26,
2019 and October 31, 2019, nor did he offer any financing arrangements.

51. As of October 31, 2019, AAAG informed Kisana that he would be locked out of
AAAG’s auction system and would not be allowed to purchase any more vehicles until he had
paid the outstanding sum of approximately $2 million remaining on his account.

52. From October 31, 2019 until the year’s end, AAAG’s management instructed Tapia
to regularly reach out to Kisana in order to determine when his payment would be forthcoming.

53. Based on their frequent discussions, Tapia informed AAAG’s management that
Kisana was working on financing his purchases.

54. Tapia never informed AAAG that Kisana had received title to any of the vehicles
in question and, based on her experience as Collections Operations Assistant, knew that title would
only be transferred once Kisana had paid his outstanding balance to AAAG.

Cc, Kisana Failed to Pay His Outstanding Balance of Approximately $2 Million

55. On December 20, 2019, AAAG reached out to Kisana to discuss when he would be
sending payment and requested an in-person meeting to discuss his account.

56.  Kisana informed AAAG that he was going to be in Newport Beach, California with
his family and would like to meet on December 21, 2019.

57. When the AAAG managers reached out the next day, Kisana informed them that
he had changed his plans and would not be available until the following day.

58. On December 22, 2019, Kisana again did not show up to the meeting and became

unresponsive to AAAG’s repeated communications.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 8 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 9 of 31

59, Since Kisana had stopped responding to their messages, the AAAG managers
decided to fly to Salt Lake City, Utah to visit him at his office at Specialized Leasing.

60. On December 23, 2019, the AAAG managers contacted Kisana and asked when he
would be at his office. Kisana informed them that he would be available at 10:00 a.m. that
morning.

61. | Whenthe AAAG managers showed up at Specialized Leasing, they noticed that the
front area of the dealership did not have any vehicles visible and that the location looked like it
was not conducting retail sales.

62. The AAAG managers then noticed that the dealership’s back gate was open and
saw several of the vehicles Kisana agreed to purchase at AAAG’s auction—which Kisana had yet
to pay for—on the lot.

63. At approximately 10:00 am. on December 23, 2019, the AAAG managers
contacted Kisana and informed him they were outside his dealership.

64. Upon realizing that they were in Salt Lake City, Utah—and in fact standing outside
of his dealership—Kisana invited them into his office.

65. The AAAG managers provided Kisana with a list of vehicles for which payment
was due and indicated that they would be willing to work with creditors to figure out how he could
pay off the balance.

66. Despite their good faith efforts, Kisana rejected their offer to negotiate.

67. Instead, Kisana informed the AAAG managers that any lenders would need the

titles to the vehicles in order to provide him with financing.

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 9 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 10 of 31

68.  Kisana then informed the AAAG managers that he had paid for the vehicles in
question and that, if they continued to pursue him on this matter, he would call the Utah
Department of Motor Vehicles (“DMV”) to designate ownership based on who had possession of
the vehicles.

69.  Kisana then claimed that, in Utah, if a consumer already had possession of the
vehicle, as well as its title, ownership had already transferred—thus barring any claim for payment
by AAAG.

70. The AAAG managers informed Kisana that they remained in possession of the titles
at issue because AAAG only transferred title to a buyer once AAAG had received full payment.

71. The AAAG managers accordingly did not understand why Kisana had threatened
to contact the Utah DMV, or how a consumer could possibly have title to a vehicle Kisana had
agreed to purchase from AAAG.

72.  Kisana then contacted his attorney and, upon instruction from counsel, immediately
ended the meeting and asked the AAAG managers to leave his office.

D. AAAG Discovers Kisana’s Theft of the Vehicles’ Titles

73. Upon their return to AAAG’s Thousand Oaks Location, the AAAG managers asked
the office manager to collect all titles for the relevant vehicles.

74. When the office manager opened the safe where titles were kept until they were
transferred to the buyer, she discovered that the titles were missing.

75. On December 24, 2019, the AAAG managers held an all-staff meeting to ask if
anyone had any information on either the missing titles or on Kisana’s account. No one provided

any relevant information.

10

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 10 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 11 of 31

76. |The AAAG managers then interviewed each employee individually to provide them
with an opportunity to relay potentially sensitive information. Again, no one provided any relevant
information.

77. Among the employees interviewed was Tapia, who said that she had not had any
recent conversations with Kisana, nor did she know anything about the missing titles.

78. After interviewing all employees, the AAAG managers reached out to local law
enforcement in Thousand Oaks, California and reported the missing titles.

79. | The AAAG managers then began to investigate their records to determine whether
the titles had been misplaced at the Thousand Oaks Location.

80. While searching through a shredder bin, the office manager found an auto history
record for one of the titles that was printed by Tapia on the same date as the December 13, 2019
FedEx label. (Exhibit B, Shred Document).

81. | The AAAG managers then reviewed their FedEx account to determine all packages
that had been shipped from the Thousand Oaks Location to Salt Lake City, Utah.

82. The AAAG managers found tracking numbers for four packages that had shipped
from the Thousand Oaks Location, which had not been processed through AAAG’s account and
were instead ordered and payed for by a different account. (Exhibit C, FedEx Log of Packages
from Thousand Oaks Location).

83. The four packages were shipped on the following dates: December 4, 2019,
December 10, 2019, December 13, 2019, and December 16, 2019. (Exhibit D, Copy of FedEx

Shipping Labels; Exhibit E, FedEx Delivery Confirmation).

11

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 11 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 12 of 31

84. By searching the tracking numbers, the AAAG managers determined that the four
packages were sent by Tapia to Kisana. (Exhibit D, Copy of FedEx Shipping Labels; Exhibit E,
FedEx Delivery Confirmation).

85. Througha review of AAAG’s printer log, the AAAG managers found records that
the four FedEx labels had been printed at the Thousand Oaks Location from Tapia’s computer.

86. The AAAG managers then reviewed video surveillance on December 4, 2019,
December 10, 2019, December 13, 2019, and December 16, 2019.

87. The AAAG managers found surveillance footage on each date, in which Tapia
printed packaging labels from her computer, retrieved titles from the safe, and then placed them in

a FedEx envelope with the respective packaging slip. (Exhibit F, Still Shots of the Relevant Video

Surveillance).

88. The AAAG managers also conducted a review of every title scanned in their
servers.

89. For one of the 58 vehicles in Kisana’s possession, the AAAG managers found that

its title had last been scanned on November 25, 2019.

90. The AAAG managers accordingly reviewed video surveillance on that date and
again witnessed Tapia print out a FedEx packaging label, insert a title into a FedEx envelope, place
the packaging slip on the envelope, and then set the envelope out for shipment.

91. In the video surveillance, Tapia is seen taking a photograph with her cellphone of
the FedEx envelope with the packaging slip and then sending the photograph to an unknown

contact.

12

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 12 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 13 of 31

92. | AAAGhas provided copies of all of materials uncovered in its investigation to local
law enforcement in Thousand Oaks, California as of December 30, 2019.

93. Since December 24, 2019, Tapia has not returned to work. Tapia has disconnected
her cell phone number, as well as two email addresses that she had provided to AAAG.

94. | AAAG has since terminated Tapia’s employment.

E. Defendants Have Attempted to Sell the Vehicles after Having Received Stolen Titles

95. In its review of FedEx packaging, AAAG determined that the five packages,
shipped by Tapia on November 25, 2019, December 4, 2019, December 10, 2019, December 13,
2019, and December 16, 2019, were accepted and signed for by Kisana, as well as Kisana’s agent,
Defendant Jack Metcalf. (Exhibit E, FedEx Delivery Confirmation).

96. At the end of December 2019, Defendants returned ten of the 58 vehicles to AAAG,
leaving 48 in their possession or control.

97. Then, once Plaintiff had initiated this litigation, Defendants returned another five
vehicles to AAAG’s Thousand Oaks location on January 21, 2020.

98. Defendants have not returned the remaining 43 vehicles to AAAG.

99. Defendants have since represented that one has been seized by a creditor, while
Defendants have apparently sold the remaining 42 vehicles.

100. DMV records show that Defendants have in fact already sold a significant number
of the 43 vehicles to individual consumers, as well as to other dealerships around the country,
fraudulently transferring the stolen titles in the process. (Exhibit G, Selection of DMV Records).

101. Upon information and belief, many of the 43 vehicles are listed either for sale or

already sold from auto dealerships in Utah, California, Illinois, and North Carolina, among others.

13

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 13 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 14 of 31

102. When Plaintiff's representatives contacted these dealerships, the owners claimed
that they had purchased the vehicles with their title, and at the time, were led to believe that
Defendants held an ownership interest in the property.

103. Defendants have failed to provide any evidence that they have not retained
possession of any of the 43 vehicles, let alone the proceeds from those sales.

104. DMV records show that several of the stolen titles have been transferred along with
the corresponding VIN numbers from the Vehicles for which Defendants have yet to pay. (Exhibit
G, Selection of DMV Records).

105. Without the stolen title documents, Defendants would not have been able to re-sell
the Vehicles, nor make any profit from their possession whatsoever.

106. Upon information and belief, certain dealerships across the country have listed VIN
numbers associated with the Vehicles, indicating that Defendants have continued to move, sell,
and conceal the vehicles with their corresponding stolen titles.

107. Indeed, Defendants have attempted to sell additional vehicles, which may include
certain Vehicles they obtained from AAAG, to dealers across the country as recently as January 15,
2020, the day that Plaintiff initiated this litigation.

108. Defendants owe AAAG $1,973,163.00 for the 43 vehicles that are outstanding.

109. On January 3, 2020 AAAG managers spoke with Kisana’s representatives, who
offered to pay AAAG $390,000 in thirteen monthly installments.

110. AAAG rejected Kisana’s offer, which would only have paid a fraction of the

$2 million outstanding.

14

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 14 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 15 of 31

111. AAAG has filed this Complaint to recover the money that it is owed from the sale
of 43 vehicles or, alternatively, to recover the vehicles and the titles that were stolen from its
Thousand Oaks Location.

COUNT I- CONVERSION

112. AAAG incorporates by reference the allegations in paragraphs 1 through 111 of the
Complaint.

113. Conversion is willful interference with chattel performed without lawful
justification.

114. Conversion occurs when a person is deprived of using or possessing their property
through the wrongful exercise of control by another.

115. Until Defendants processed full payment for the 43 vehicles at issue, Defendants
did not have an ownership interest nor any right to possession of the titles.

116. Defendants caused the 43 titles to be wrongfully delivered by Tapia and accepted
possession of them knowingly without having paid AAAG.

117. AAAG has received no payment for any of the Vehicles, nor did AAAG ever
authorize Defendants to have possession of the title documents.

118. During the December 23, 2019 meeting with the AAAG managers, Kisana was
aware that AAAG believed it was in possession of the titles, that it asserted its ownership of the
titles, and that Defendants were in unlawful possession of the titles.

119. Kisana nevertheless represented that AAAG would not be able to retrieve the
vehicles unless it had physical possession of the titles, knowing at the time that Defendants were

in possession of the stolen titles.

15

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 15 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 16 of 31

120. Defendants sought to transfer the title documents to unwitting consumers and other
dealers in an effort to dissipate, devalue, and conceal AAAG’s property to purposely frustrate any
attempt at returning the property.

121. Defendants have converted the title documents and AAAG demands the immediate
return of its property.

COUNT II —- FRAUD IN TRANSFERRING STOLEN TITLE DOCUMENTS

122. AAAG incorporates by reference the allegations in paragraphs | through 121 of the
Complaint.

123. Defendants had represented to AAAG that they were in the process of expansion,
and that money was tight while they expanded operations, which was the reason for delayed
payment, but that they would pay for the Vehicles they promised to purchase.

124. Defendants represented that they were financially able to expand and that they had
capital for expansion.

125. On December 20, 2019, Defendants discussed payment and agreed to an in-person
meeting to discuss his account in Newport Beach, California, where Kisana would be with his
family.

126. Kisana agreed to meet AAAG’s representatives on December 21, 2019 to discuss
processing payment for the vehicles that Defendants had acquired from AAAG.

127. The following day, Kisana informed AAAG that he had changed his plans and
would not be available until the following day. Kisana again did not show up to the arranged

meeting.

16

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 16 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 17 of 31

128. On December 23, 2019, AAAG traveled to Salt Lake City, Utah to discuss payment
and financing with Defendants.

129. Kisana did not admit that Defendants had been reselling vehicles and titles acquired
from AAAG, and were thereby depriving Plaintiff of its property and rights to proceeds.

130. Kisana instead continued to make misrepresentations so that Defendants could
continue a scheme of dissipating, devaluing, and concealing the property they converted from
AAAG, the assets from the wrongful re-sales of that property, and the evidence of both the sale
and proceeds.

131. While representing to AAAG that they were working on financing and producing
payment, Defendants had actually worked with a now-former employee of AAAG to wrongfully
send them title documents to the vehicles without Defendants processing payment.

132. Defendants subsequently used those stolen titles to represent that they had valid
and unencumbered titles to the vehicles to consumers and other dealers in order to cause the sale
of the vehicles and wrongfully transfer title.

133. Defendants transferred title in order to unjustly profit from the stolen property and
to cause the dissipation or concealment of AAAG’s property so that AAAG would be unable to
recover the stolen titles at issue.

134. AAAG was injured by Defendants’ misrepresentations through the loss of its

property, the dissipation in value of its property, and the impairment of its right to recovery.

17

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 17 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 18 of 31

COUNT III — UNJUST ENRICHMENT FROM THE VEHICLES

135. AAAG incorporates by reference the allegations in paragraphs | through 134 of the
Complaint.

136. Under Utah law, unjust enrichment occurs when: (i) a benefit is conferred on one
person by another; (ii) the conferee appreciates and/or has knowledge of the benefit; and (iii) the
conferee accepts or retains the benefit under circumstances that make it inequitable for the conferee
to retain the benefit without payment of its value. Kimball v. Kimball, 217 P.3d 733, 747 (Utah
Ct. App. 2009).

137. Unjust enrichment occurs when the moving party has an “equitable interest” in the
property it seeks a constructive trust in order to preserve. Parks v. Zions First Nat'l Bank, 673
P.2d 590, 600 (Utah 1983).

138. Unjust enrichment is “a flexible and workable doctrine,” and district courts are
afforded “broad discretion” in its application. Jeffs v. Stubbs, 970 P.2d 1234, 1245 (Utah 1998).

139. Defendants were afforded the benefit of Trusted Status with AAAG, which allowed
them to take possession of the vehicles prior to final payment. This benefit would allow
Defendants to advertise the vehicles to consumers throughout the country.

140. Defendants would not be able to finalize any sale of the vehicles to third parties,
even with Trusted Status, without clearing final payment with AAAG, since they did not have the
title documents for the vehicles and would not under any circumstances be authorized to receive
them without processing final payment.

141. By retaining possession of the vehicles reselling them, Defendants were unjustly

enriched.

18

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 18 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 19 of 31

COUNT IV —- UNJUST ENRICHMENT FROM THE STOLEN TITLES

142. AAAG incorporates by reference the allegations in paragraphs | through 141 of the
Complaint.

143. A benefit was wrongfully conferred on Defendants when AAAG’s now-former
employee sent them title documents, despite the fact that Defendants had yet to process payment
for the vehicles in question.

144. Defendants were aware of the benefit conferred on them upon Defendants’ receipt
of the stolen title documents, the delivery of which Kisana and Metcalf accepted.

145. Defendants knew that they had neither paid for the titles nor were they authorized
to receive them.

146. Defendants were unjustly enriched by the continued possession of the stolen title
documents, which they then resold to consumers, along with the respective vehicles, despite not
having paid Plaintiff for them.

147. Defendants re-sold the vehicles and titles at a higher price than the value assessed
by AAAG.

148. Defendants profited from their egregiously wrongful conduct and will keep that
profit even if the vehicles or their original value are returned to AAAG.

149. AAAG has an equitable interest in the proceeds from the apparent sale of the
vehicles because, without Plaintiff's stolen property, the sales never would have occurred.

150. Defendants were unjustly enriched by their fraudulent re-sale of vehicles to

consumers at a marked up price, and no legal remedy will prevent that unjust enrichment.

19

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 19 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 20 of 31

COUNT V-— CONSTRUCTIVE TRUST

151. AAAG incorporates by reference the allegations in paragraphs | through 150 of the
Complaint.

152. A constructive trust is proper under Utah law when: (1) there is a wrongful act;
(2) the party against whom constructive trust is sought has been unjustly enriched, and (3) specific
property can be traced to the wrongful behavior. Wilcox vy. Anchor Wate, Co., 164 P.3d 353, 361-
62 (Utah 2007).

153. A wrongful act is established by facts evidencing that an entity must have received
funds by mistake or participated in active or egregious conduct.

154. A constructive trust may arise where a person holding title to property is subject to
an equitable duty to convey it to another on the ground that he would be unjustly enriched if he
were permitted to retain it. Parks v. Zions First National Bank, 673 P.2d 590 (Utah 1983).

155. Constructive trusts are usually imposed where injustice would result ifa party were
able to keep money or property that rightfully belonged to another.

156. A constructive trust is an available remedy even in cases where a plaintiff might
assert alternative legal theories to support imposition of a constructive trust. Rawlings v. Rawlings,
2010 UT 52, § 30, 240 P.3d 754, 763.

157. Defendants caused title documents to be removed from AAAG’s Thousand Oaks
Location while working in secret with Plaintiff's now-former employee, and accepted delivery of
the stolen title documents.

158. Defendants fraudulently represented that they had the right to those title documents

to consumers throughout the country.

20

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 20 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 21 of 31

159. Defendants then used the stolen title documents to re-sell the vehicles and stolen
title documents, a sale of which would not have otherwise been possible absent Defendants
wrongful possession of the titles.

160. Defendants wrongfully obtained a benefit, through the illegal delivery of title
documents from a former AAAG employee, which they knowingly accepted, and subsequently
converted specific and identifiable property of AAAG into traceable funds.

161. Defendants were unjustly enriched by their possession of the stolen title documents
and have profited from their illegal resale.

162. AAAG requests that the Court impose a constructive trust, at the discretion and
management of the Court-appointed Receiver, in order to preserve this wrongfully-obtained
property and the proceeds procured from the transfer of this property, which Plaintiff has an
equitable right thereto.

163. “An equitable lien is a creature of equity, is based on the equitable doctrine of unjust
enrichment, and is the right to have a fund or specific property applied to the payment of a
particular debt.” Caldwell v, Armstrong, 342 F.2d 485, 490 10th Cir. 1965).

164. AAAG has an equitable lien on the proceeds from the re-sale of the property stolen
from Plaintiff, as Defendants would otherwise be unjustly enriched, and this fund should be
applied to the payment of the original debt owed on the vehicles.

165. AAAG has aright to the vehicles, the respective titles, and an equitable right to the
proceeds obtained through the re-sale of their property.

166. A constructive trust is necessary to trace its property and any proceeds received by

Defendants following their wrongful sale to consumers throughout the country.

21

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 21 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 22 of 31

COUNT VI- PRELIMINARY INJUNCTION

167. AAAG incorporates by reference the allegations in paragraphs | through 166 of the
Complaint.

168. As noted in the Motion filed with the Complaint, to obtain a preliminary injunction,
a party must establish: “1) a substantial likelihood of success on the merits of the case; 2)
irreparable injury to the movant if the preliminary injunction is denied; 3) the threatened injury to
the movant outweighs the injury to the other party under the preliminary injunction; and 4) the
injunction is not adverse to the public interest.” Valley Community Preservation Com’n v. Mineta,
373 F.3d 1078 (10th Cir. 2004); see also Klein-Becker USA, LLC v. Product Quest Mfg., Inc.,
429 F. Supp. 2d 1248 (D. Utah 2005).

169. AAAG requests a Preliminary Injunction freezing Defendants’ assets pending an
accounting by a Court-appointed Receiver and enjoining Defendants from selling, transferring, or
in any way disposing of any of the vehicles or stolen titles, as well as any and all documents,
communications, and any other evidence concerning the vehicles.

170. Defendants have already attempted to sell the vehicles with the stolen titles, which
impairs AAAG’s ability to recover its stolen property, and continues a scheme to fraudulently sell
the vehicles with stolen title.

171. Defendants will accordingly continue to sell these vehicles to the unsuspecting
public and subsequently conceal any profits received following their sale, if not enjoined from
doing so.

172. Because Defendants have already taken action to hide their assets and avoid

collections on this sale, freezing Defendants’ assets is necessary to preserve the proceeds from the

22

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 22 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 23 of 31

wrongful sale of the vehicles and to prevent the mismanagement and potential insolvency of
Defendants.

173. Defendants have continued to conceal relevant evidence, even after notice of these
claims. For example, Defendants have taken down the website for Specialized Leasing as of
January 24, 2020—despite the Court’s January 23, 2020 issuance of a Temporary Restraining
Order—and even after having received notice from AAAG’s counsel on January 27, 2020.

174. Without an injunction, Defendants will likely transfer their assets to a different
entity in order to avoid any judgment and will continue to sell AAAG’s property to the
unsuspecting public.

175. AAAG will succeed on the merits of the case, and would suffer irreparable injury
in the loss, dissipation, or concealment of its property and necessary, relevant, and material
evidence.

176. The threatened injury to AAAG outweighs the injury to Defendants, because the
injunctive relief would prevent further fraud, concealment of evidence, and further injury to
AAAG, Defendants can only claim that injunctive relief may stall their (illegitimate) expansion
into the local auto market.

177. The imposition of a preliminary injunction is in the public interest to protect
unsuspecting consumers and other auto dealers from being the victim of a fraudulent transfer of

title.

23

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 23 of 31

 

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 24 of 31

COUNT VII — REQUEST FOR RECEIVER

178. AAAG incorporates by reference the allegations in paragraphs | through 177 of the
Complaint.

179. Fed. R. Civ. P. 66 recognizes and governs an action in which a receiver is
appointed.

180. Fed. R. Civ. P. 66 provides that the receivership should “accord with the historical
practice in federal courts or with a local rule.”

181. The factors for considering the appointment of a receiver under Fed R. Civ. P. 66
include: “(1) the validity of the claim of the party seeking a receiver; (2) the probability that
fraudulent conduct has occurred or will occur to frustrate that claim; (3) imminent danger that
property will be concealed, lost, or diminished in value; (4) inadequacy of legal remedies; (5) lack
of less drastic remedy; and (6) the likelihood that appointing a receiver will do more harm than
good.” EarthGrains Baking Companies, Inc. v. Sycamore Family Bakery Inc., No.
2:09CV523DAK, 2018 WL 5776545 (D. Utah) (citing Fed. R. Civ. P. 66).

182. The appointment of a receiver in a diversity case is a procedural matter governed
by federal law and federal equitable principles. EarthGrains Baking, 2018 WL (citing World Fuel
Servs. Corp. v. Moorehead, 229 F. Supp. 2d 584, 596 (N.D. Tex. 2002).

183. There is significant reason to fear Defendants’ insolvency; the fraudulent
concealment of their assets; and the dissipation, loss, or concealment of AAAG’s property that is
in their possession.

184. There is a significant risk to the loss, destruction, or concealment of important

evidence that is necessary in AAAG’s prosecution of its claims.

24

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 24 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 25 of 31

185. Aneutral party is accordingly necessary in the pendency of this litigation to ensure
that the property is not lost and that evidence is not squandered, concealed, or destroyed.

186. AAAG requests this Court to appoint a receiver to oversee an order freezing
Defendants’ assets and enjoining them from the further sale of the vehicles.

COUNT VII —- FRAUDULENT INDUCEMENT.

187. AAAG incorporates by reference the allegations in paragraphs | through 186 of the
Complaint.

188. “Traditionally, a person who has been fraudulently induced to enter into a contract
has either of two remedies; he could rescind the transaction tendering back what he has received
and sue for what he has parted with or, he may affirm the transaction and maintain an action in
deceit ... Rescission based on fraudulent inducement is, of course, an equitable remedy.” Mecham
y, Benson, 590 P.2d 304, 308 (Utah 1979).

189. AAAG extended Trusted Status to Defendants allowing them to take possession on
the condition of later payment. This status was based on Defendants’ representations that they
would pay and always intended to pay for the vehicles. Defendants’ misrepresented their financial
status, as well as their ability and intention to pay for the Vehicles.

190. AAAG took due diligence in affirming Defendants’ history of payment and
reputation.

191. Defendants were aware that payment would not be forthcoming when they agreed
to purchase the Vehicles and took advantage of their Trusted Status.

192. Payment on the vehicles was a material term and obligation under the sales contract

between AAAG and Defendants. Had AAAG been aware that Defendants could not and did not

25

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 25 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 26 of 31

plan to make payment, AAAG would never have sold the vehicles to Defendants, or more
importantly, would never have extended the contractual benefit of possession of the vehicles for
advertising purposes.

193. A contract as a Trusted Dealer would never have been extended to Defendants
without their misrepresentations, which Defendants were aware of.

194. Defendants represented that they were arranging payment for AAAG on the
vehicles that they agreed to purchase from the Thousand Oaks Location and that Defendants were
in a financial position to make payment.

195. Defendants’ representation of financial viability and intent to pay were false.
Defendants did not use flooring lenders like they did in the past to make payments, and did not
deliver checks as they had also done in the past. Indeed, Defendants did not have either the ability
or the intent to pay at the time of purchase.

196. Defendants were aware that they were making misrepresentations to AAAG.
Multiple contacts were made to Defendants for payment. Defendants repeatedly informed
AAAG?’s employee that they intended to pay and would work with AAAG to rectify their account.
These statements were clearly false.

197. Defendants made their financial representations in order to cause AAAG to allow
them to purchase vehicles again and later to lift the restriction on purchasing. AAAG would not
have extended Trusted Status to Defendants had they known of the falsity of their statements, nor
would they have sold the vehicles in question.

198. Because of the misrepresentations, AAAG is injured in the amount of

approximately $2 million as well as the loss and fraudulent transfer of its vehicles.

26

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 26 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 27 of 31

199. AAAG requests that the Court find that AAAG was fraudulently induced into a
Trusted Dealer contract for the purchase of the vehicles, and respectfully requests that the Court
equitably rescind the contract to return the parties to the status quo before this fraudulently induced
contract, and to order the return of the vehicles, which Defendants took possession of under the
premise of the fraudulently induced contract.

COUNT IX — BREACH OF CONTRACT

200. AAAG incorporates by reference the allegations in paragraphs | through 199 of the
Complaint.

201. Ifthe Court does not grant rescission of the contract for the purchase of vehicles,
AAAG alleges that Defendants breached their contract by failing to pay for the vehicles after
taking possession of them.

202. AAAG and Defendants had an enforceable contract, through which Kisana agreed
to purchase all vehicles for the price determined at auction. See Exhibit H (Contracts)!.

203. Defendants have failed to satisfy their obligations, pursuant to the terms of their
agreements.

204. Defendants’ failure to perform by providing AAAG with payment, at the price
agreed upon, constitutes a breach of the contract.

205. AAAG and Defendants had a valid contract to purchase vehicles and deliver titles

when payment was made.

 

Exhibit H, (Contracts), is an example of one of the contracts from the many sales to Specialized

Leasing. The original seller information was not included to protect personal information.

27

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 27 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 28 of 31

206. AAAG and Defendants are both sophisticated businesses, acquainted with the
industry and in the sale of vehicles. All parties are considered merchants in the auto sales industry.

207. A material term of the contract was that Defendants deliver payment for the
vehicles they agreed to purchase before title would be released.

208. AAAG performed all of its obligations under the contract.

209. Defendants did not pay the $1,973,163.00 outstanding, and therefore has materially
breached the terms of the parties’ agreement.

REQUEST FOR RELIEF

WHEREFORE, Plaintiff requests judgment against Defendants as follows:

A. That the Court rescind the parties’ contract for the purchase of the vehicles and
order the Defendants to return the vehicles, as well as any benefit they received under the contract;

B. In the alternative to rescission, that the Court find that Defendants breached their
contract and enter judgment against Defendants for the amount of $1,973,163.00;

C, That Defendants be ordered to return the stolen title documents to AAAG;

D. That the Court grant AAAG an equitable lien on the proceeds from Defendants
wrongful and illegal sale of AAAG’s title documents;

E. That the Court form a constructive trust to preserve AAAG’s property in the stolen
title documents and the proceeds wrongfully obtained through their fraudulent transfer;

F, That the Court enter a Preliminary Injunction against the Defendants freezing their
assets and enjoining them from selling, dissipating, or otherwise transferring any of the remaining

vehicles, title documents, or proceeds derived from their wrongful sale;

28

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 28 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 29 of 31

G, That the Court appoint a Receiver to facilitate the freeze of Defendants’ assets and
the return of the property that was fraudulently induced and continues to be concealed;
H. That the Court empower the Receiver to form a constructive trust in order to protect
Plaintiff's property; and
I. For such other and further relief as this Court deems appropriate.
DEMAND FOR JURY TRIAL

Plaintiff AAAG hereby demands a trial by jury on all claims so triable.

Dated: February 4, 2020 Respectfully submitted,

/s/ Jess M. Krannich

Jess M. Krannich (Utah Bar No. 14398)
MANNING CURTIS BRADSHAW &
BEDNAR PLLC

136 East South Temple, Suite 1300
Salt Lake City, UT 84111-1180

Tel: (801) 303-0034

Fax: (801) 364-5678
jkrannich@me2b.com

 

Gabriel E. Bedoya (Pro Hac Vice)
HONIGMAN LLP

660 Woodward Avenue

2290 First National Building
Detroit, MI 48226-3506

Tel: (313) 465-7254
gbedoya@honigman.com

Attorneys for Plaintiff AAAG-California,
LLC

29

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 29 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 30 of 31

CERTIFICATE OF SERVICE
I hereby certify that on the 4th day of February, 2020, the undersigned electronically
transmitted the foregoing FIRST AMENDED COMPLAINT AND JURY DEMAND to the
Clerk’s Office for the United States District Court for the District of Utah using the District
Court’s CM/ECF System, which shall electronically serve a copy of the foregoing upon counsel
of record for all parties in the above-captioned case.

/s/ Jess M. Krannich

30

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20 Page 30 of 31

 
Case 2:20-cv-00026-HCN-PMW Document 42 Filed 02/04/20 Page 31 of 31

Index of Exhibits for AAAG-California, LLC v. Abdul Kisana, et al.

 

 

 

 

 

 

 

 

 

 

 

Exhibit Document blhll
A AAAG Process Training Manual, “Issuing Out Titles” 32
B Shred Document 79
C FedEx Log of Packages from Thousand Oaks Location 81
D Copy of FedEx Shipping Labels 82, 83
E FedEx Delivery Confirmation 82, 83, 94,

130

F Still Shots of the Relevant Video Surveillance 86
G Selection of DMV Records 95, 98
H Contracts 106
I VIN Report of All Vehicles Sold 153

 

 

 

Case 3:20-mc-00037-FDW-DCK Document 1-2 Filed 02/26/20

Page 31 of 31

 

 
